                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MISSOURI
                              EASTERN DIVISION

SAMANTHA C. WILSON,                           )
                                              )
           Plaintiff,                         )
                                              )
      v.                                      )     No. 4:19 CV 1000 RWS
                                              )
ANDREW SAUL,                                  )
Commissioner of Social Security,              )
                                              )
           Defendant.                         )

                         MEMORANDUM AND ORDER

      Plaintiff Samantha Wilson brings this action pursuant to 42 U.S.C. § 405(g)

seeking judicial review of the Commissioner’s decision denying her application for

disability insurance benefits (DIB) under Title II of the Social Security Act, 42

U.S.C. §§ 401-434, and supplemental security income (SSI) under Title XVI of the

Act, 42 U.S.C. '' 1381 et seq. Sections 205(g) and 1631(c)(3) of the Act, 42

U.S.C. '' 405(g) and 1383(c)(3), provide for judicial review of a final decision of

the Commissioner. Because the Commissioner’s final decision is supported by

substantial evidence on the record as a whole, I will affirm the decision of the

Commissioner.
                                  Procedural History

      Plaintiff was born in 1986 and alleged she became disabled beginning July

24, 2015, at the age of 29, because of fibromyalgia, bilateral leg injury, peroneal

nerve damage, anxiety, and depression.

      After plaintiff’s application was initially denied, she received a hearing

before an ALJ on July 13, 2018. The ALJ issued a decision denying benefits on

October 30, 2018. On March 20, 2019, the Appeals Council denied plaintiff’s

request for review. The ALJ’s decision is the final decision of the Commissioner.

42 U.S.C. § 405(g).

      In this action for judicial review, plaintiff contends that the ALJ erred in her

determination at step 5 of the analysis by relying on the vocational expert’s

testimony. Plaintiff also contends that the ALJ erred in the evaluation of her

credibility. Plaintiff asks that I reverse the Commissioner’s final decision and

remand the matter for further evaluation. For the reasons that follow, I will affirm

the Commissioner’s decision.

             Medical Records and Other Evidence Before the ALJ

      With respect to the medical records and other evidence of record, I adopt

plaintiff’s recitation of facts set forth in her Statement of Material Facts (ECF #19)

as they are admitted by the Commissioner (ECF #23). These statements provide a

fair and accurate description of the relevant record before the Court. Additional


                                          2
specific facts will be discussed as needed to address the parties’ arguments.

                                     Discussion

A.    Legal Standard

      To be eligible for disability insurance benefits under the Social Security Act,

plaintiff must prove that she is disabled. Pearsall v. Massanari, 274 F.3d 1211,

1217 (8th Cir. 2001); Baker v. Secretary of Health & Human Servs., 955 F.2d 552,

555 (8th Cir. 1992). The Social Security Act defines disability as the “inability to

engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which

has lasted or can be expected to last for a continuous period of not less than 12

months.” 42 U.S.C. § 423(d)(1)(A). An individual will be declared disabled “only

if [her] physical or mental impairment or impairments are of such severity that

[she] is not only unable to do [her] previous work but cannot, considering [her]

age, education, and work experience, engage in any other kind of substantial

gainful work which exists in the national economy.” 42 U.S.C. § 423(d)(2)(A).

      To determine whether a claimant is disabled, the Commissioner engages in a

five-step evaluation process. See 20 C.F.R. § 404.1520; Bowen v. Yuckert, 482

U.S. 137, 140-42 (1987). The Commissioner begins by deciding whether the

claimant is engaged in substantial gainful activity. If the claimant is working,

disability benefits are denied. Next, the Commissioner decides whether the


                                          3
claimant has a “severe” impairment or combination of impairments, meaning that

which significantly limits her ability to do basic work activities. If the claimant’s

impairment(s) is not severe, then she is not disabled. The Commissioner then

determines whether claimant’s impairment(s) meets or equals one of the

impairments listed in 20 C.F.R., Part 404, Subpart P, Appendix 1. If claimant’s

impairment(s) is equivalent to one of the listed impairments, she is conclusively

disabled. At the fourth step, the Commissioner establishes whether the claimant

can perform her past relevant work. If so, the claimant is not disabled. Finally, the

Commissioner evaluates various factors to determine whether the claimant is

capable of performing any other work in the economy. If not, the claimant is

declared disabled and becomes entitled to disability benefits.

      I must affirm the Commissioner’s decision if it is supported by substantial

evidence on the record as a whole. 42 U.S.C. § 405(g); Richardson v. Perales, 402

U.S. 389, 401 (1971); Estes v. Barnhart, 275 F.3d 722, 724 (8th Cir. 2002).

Substantial evidence is less than a preponderance but enough that a reasonable

person would find it adequate to support the conclusion. Johnson v. Apfel, 240

F.3d 1145, 1147 (8th Cir. 2001). Determining whether there is substantial

evidence requires scrutinizing analysis. Coleman v. Astrue, 498 F.3d 767, 770 (8th

Cir. 2007).

      I must consider evidence that supports the Commissioner’s decision as well


                                           4
as any evidence that fairly detracts from the decision. McNamara v. Astrue, 590

F.3d 607, 610 (8th Cir. 2010). If, after reviewing the entire record, it is possible to

draw two inconsistent positions and the Commissioner has adopted one of those

positions, I must affirm the Commissioner’s decision. Anderson v. Astrue, 696

F.3d 790, 793 (8th Cir. 2012). I may not reverse the Commissioner’s decision

merely because substantial evidence could also support a contrary outcome.

McNamara, 590 F.3d at 610.

      When evaluating evidence of pain or other subjective complaints, the ALJ is

never free to ignore the subjective testimony of the claimant, even if it is

uncorroborated by objective medical evidence. Basinger v. Heckler, 725 F.2d

1166, 1169 (8th Cir. 1984). The ALJ may, however, disbelieve a claimant’s

subjective complaints when they are inconsistent with the record as a whole. See

e.g., Battles v. Sullivan, 902 F.2d 657, 660 (8th Cir. 1990). In considering the

subjective complaints, the ALJ is required to consider the factors set out by Polaski

v. Heckler, 739 F.2d 1320 (8th Cir. 1984), which include:

      claimant’s prior work record, and observations by third parties
      and treating and examining physicians relating to such matters
      as: (1) the claimant’s daily activities; (2) the duration,
      frequency, and intensity of the pain; (3) precipitating and
      aggravating factors; (4) dosage, effectiveness and side effects of
      medication; and (5) functional restrictions.

Id. at 1322. When an ALJ explicitly finds that the claimant’s testimony is not

credible and gives good reasons for the findings, the court will usually defer to the
                                           5
ALJ=s finding. Casey v. Astrue, 503 F.3d 687, 696 (8th Cir. 2007). However, the

ALJ retains the responsibility of developing a full and fair record in the non-

adversarial administrative proceeding. Hildebrand v. Barnhart, 302 F.3d 836, 838

(8th Cir. 2002).

B.    ALJ’s Decision

      In her written decision, the ALJ found that plaintiff had not engaged in

substantial gainful activity since the alleged onset date of July 24, 2015. The ALJ

found plaintiff’s fibromyalgia and/or myositis, chronic pain syndrome, complex

regional pain syndrome, peripheral neuropathy, neuralgia, migraines, obesity,

major depressive disorder, generalized anxiety disorder, posttraumatic stress

disorder, and alcohol use disorder to be severe impairments, but determined that

they did not meet or medically equal a listed impairment in 20 C.F.R. Part 404,

Subpart P, Appendix 1. (Tr. 17.) The ALJ found plaintiff to have the RFC to

sedentary work with the following limitations:

      occasionally balance and stoop, but no kneeling, crouching, or
      crawling; occasionally climb entry ramps and stairs, but no climbing
      ladders, ropes, or scaffolds; no overhead reaching bilaterally;
      occasional pushing and pulling with the upper and lower extremities
      within the sedentary weight limits; and understand, remember, and
      carry out simple and routine instructions and tasks, as long as there
      are no fast-paced production requirements, so no production rate pace
      work such as assembly line work.




                                          6
(Tr. 19.) The ALJ relied upon vocational expert testimony to support a conclusion

that plaintiff could perform work as cashier, telephone solicitor, and food and

beverage order clerk. (Tr. 26.) The ALJ then made the following finding:

      Pursuant to SSR 00-4p, I have determined that the vocational expert’s
      testimony is generally consistent with the information contained in the DOT.
      With respect to his testimony regarding overhead reaching, fast-paced
      production requirements, absenteeism, and rest periods, the vocational
      expert relied on his knowledge, training, and experience.

      The vocational expert testified that although the DOT classifies cashier jobs
      as light work, in actuality, 10% of cashier jobs in the national economy are
      performed at the sedentary level. The vocational expert testified that
      similarly, the DOT classifies the telephone solicitor job as semiskilled work
      with a SVP of 3, but 50% of those jobs can be learned within 30 days at the
      SVP 2 level. I accept the vocational expert’s explanation and deviation from
      the DOT because it is based on his knowledge, training, and experience.

(Tr. 26.) Based on the vocational expert’s testimony, the ALJ concluded that

plaintiff was not disabled. (Tr. 26-27.)

      Plaintiff claims that this decision is not supported by substantial evidence

because the ALJ improperly relied upon the vocational expert’s testimony at step 5

of the analysis and improperly assessed her credibility.

C.    Vocational Expert’s Testimony

      Plaintiff first argues that the ALJ erred by relying on the VE’s testimony that

she could perform the jobs of cashier, telephone solicitor, and beverage order clerk

at step 5 of the analysis. In particular, plaintiff challenges the VE’s testimony that

she could perform the job of cashier, which is described in the Dictionary of


                                           7
Occupational Titles (DOT) as performed at the light exertional level, while the

ALJ’s hypothetical to the VE and RFC assessment found plaintiff capable of only

sedentary level work, with additional limitations. Plaintiff also challenges the

VE’s assessment that telephone solicitor work can be learned within 30 days and

the basis for the reduction in jobs to account for plaintiff’s limitations.1 During the

hearing, the VE was given the following hypothetical by the ALJ and provided the

following testimony:

       Q: Okay. All right. We have a younger individual. She’s now 32, high
       school education. Past work is the hotel clerk job as you described. This
       first hypothetical is going to be a range of sedentary. Sedentary except
       occasional balance and stoop but no kneeling, crouching or crawling. Can
       occasionally climb entry ramps and stairs but no climbing ladders, ropes or
       scaffolds. No overhead reaching bilaterally. Occasional push or pull with
       the upper and lower extremities within the sedentary weight limits. And
       understand, remember and carry out simple and routine instructions and
       tasks as long as there are no fast paced production requirements so no
       production rate pace work, like, assembly work . . .
       Okay. With that hypothetical assuming a person of the claimant’s age,
       education and work history would they be able to perform any of the past
       work.

       A; No, ma’am.

       Q: Any other work in the national economy that such an individual could
       perform?

       A: Yes, there would be.


1
  Work that is semi-skilled corresponds to a specific vocational preparation (SVP) time of 3-4.
Work that is at the unskilled level requires less than 30 days to learn. Thus, the VE testified here
that 50 % of the telephone solicitor jobs were unskilled, despite them DOT’s classification as
SVP 3-4 or semi-skilled.
                                                 8
      Q: Can you give me three examples please?

      A: Examples would be jobs such as sedentary cashiers. About 300,000
      nationwide . . . That number is 211.462-010. Another example would be
      unskilled telephone solicitors. About 200,000 nationwide. That DOT
      number is 299.357-014 . . . A third example would be food and beverage
      clerks. About . . . 70,000 nationwide . . . That DOT number is 209.567-014.

      Q: Okay. And those are all unskilled SVP 2 jobs?

      A: They are although I’ve – I’ve varied from the DOT in those cases.

      Q: Okay. And which ones did you vary from the DOT?

      A: Unskilled cashiers in the DOT are categorized at the light level and in the
      actual labor market there are sedentary, light and medium exertional level,
      unskilled cashiers. The number that I cited is less – it’s about 10 percent of
      the total number of unskilled cashiers. Telephone solicitors in the DOT are
      categorized as semi-skilled with a SVP of 3. In the actual labor market at
      least half of the telephone solicitors are unskilled. That is they require less
      than 30 days training before they can be fully functional and the number I
      cited is about one half of the telephone solicitors.

      Q: Okay. And the food and beverage order clerk you didn’t deviate?

      A: No. ma’am.

(Tr. 61-63.) Upon questioning by plaintiff’s counsel the VE offered the following

testimony:

      Q: Have you done any surveys of these jobs?

      A: I’ve seen these jobs performed.

      Q: Have you actually done any jobs of the cashier, telephone solicitor or
      food and beverage order clerk?

      A: I haven’t done any formal surveys but I’ve seen these jobs performed
      many, many times.
                                           9
      Q: And you say you’ve seen the job performed. Can you explain that?

      A: I mean I’ve been in stores where cashiers were working. I’ve seen what
      they do probably thousands of times. I’ve been in restaurants and hotels
      where fast food – where order clerks – food and beverage clerks were
      working. I’ve seen what they do and –

      Q: When you say you’ve seen what they do, you were not surveying the job
      itself you were just observing what occurred on the time when you were
      there?

      A: That’s correct.

(Tr. 68-69.) In her written decision, the ALJ relied upon the VE’s testimony to

support a conclusion that plaintiff could perform work as cashier, telephone

solicitor, and food and beverage order clerk. (Tr. 26.) The ALJ then made the

following finding:

      Pursuant to SSR 00-4p, I have determined that the vocational expert’s
      testimony is generally consistent with the information contained in the DOT.
      With respect to his testimony regarding overhead reaching, fast-paced
      production requirements, absenteeism, and rest periods, the vocational
      expert relied on his knowledge, training, and experience.

      The vocational expert testified that although the DOT classifies cashier jobs
      as light work, in actuality, 10% of cashier jobs in the national economy are
      performed at the sedentary level. The vocational expert testified that
      similarly, the DOT classifies the telephone solicitor job as semiskilled work
      with a SVP of 3, but 50% of those jobs can be learned within 30 days at the
      SVP 2 level. I accept the vocational expert’s explanation and deviation from
      the DOT because it is based on his knowledge, training, and experience.

(Tr. 26.) Based on the VE’s testimony, the ALJ concluded that plaintiff was not

disabled. (Tr. 26-27.)


                                        10
      Plaintiff argues that the ALJ erred in relying upon the VE’s testimony

because it was not based upon any research or surveys but was instead based upon

his personal observations. The ALJ’s hypothetical to the VE and her RFC

assessment concluded that plaintiff could only perform work at a sedentary level,

with modifications. Here, however, the ALJ did not substantially err when she

accepted the VE’s testimony that plaintiff could perform the work of cashier at a

sedentary level with her credible limitations and that the job of telephone solicitor

could be learned within 30 days, thus placing it in an SVP 2 level consistent with

plaintiff’s RFC that she can “understand, remember and carry out simple and

routine instructions.” Nor did the ALJ substantially err in accepting the VE’s

reduction in the number of available jobs in the national economy to account for

plaintiff’s limitations and resulting deviation from the job requirements as listed in

the DOT.

      When a vocational expert (VE) provides evidence about the requirements of

a job or occupation, the adjudicator has an affirmative responsibility to ask about

any possible conflict between that VE’s evidence and the information provided in

the Dictionary of Occupational Titles. Jones v. Astrue, 619 F.3d 963, 977-78 (8th

Cir. 2010). A vocational expert’s testimony should generally be consistent with

the DOT. See Policy Interpretation Ruling: Titles II & XVI: Use of Vocational

Expert & Vocational Specialist Evidence, & Other Reliable Occupational


                                          11
Information in Disability Decisions, SSR 00–4P, 2000 WL 1898704 (S.S.A. Dec.

4, 2000). When it is not, and “when there is an apparent unresolved conflict

between the VE . . . and the DOT, the adjudicator must elicit a reasonable

explanation for the conflict before relying on the VE.” Welsh v. Colvin, 765 F.3d

926, 929 (8th Cir. 2014) (quoting SSR 00-4p). The Eighth Circuit Court of Appeals

has construed SSR 00-4p “as placing on the ALJ an affirmative responsibility to

ask about ‘any possible conflict’ between VE evidence and the DOT, and to obtain

an explanation for any such conflict, before relying on VE evidence to support a

determination the claimant is not disabled.” Id. (citing Kemp v. Colvin, 743 F.3d

630, 633 (8th Cir. 2014)). “When an ALJ has posed a hypothetical that accurately

reflects his RFC finding, questioned the VE about any apparent inconsistencies

with the relevant DOT job descriptions, and explained his decision to credit the

VE’s testimony, the ALJ has complied with SSR 00–4p, and we review his

decision under the deferential substantial evidence standard.” Id. at 930 (citing

Jones, 619 F.3d at 978). “When VE testimony conflicts with the DOT, the DOT

controls when the DOT classifications are not rebutted.” Jones, 619 F.3d at 978.

(internal quotation marks and citation omitted). However, the DOT definitions

“are simply generic job descriptions that offer the appropriate maximum

requirements for each position, rather than their range.” Hillier v. Social Sec.

Admin., 486 F.3d 359, 366 (8th Cir. 2007) (internal quotation marks and citations


                                          12
omitted). “Not all of the jobs in every category have requirements identical to or

as rigorous as those listed in the Dictionary of Occupational Titles.” Id. (internal

quotation marks, citation, and alteration omitted).

      Here, the ALJ acknowledged at the hearing and in her written decision the

possible conflict between the VE’s testimony and the DOT job descriptions for

cashier and telephone solicitor. The VE relied upon his 40 years of experience to

conclude that 10% of the jobs of cashier in the national economy are actually

performed at the sedentary, rather than light, exertional level, and he testified that

someone with plaintiff’s RFC could perform the job of cashier at the sedentary

level. Adjusting the number of jobs of cashier reported by the U.S. Department of

Labor, Occupational Employment survey downwards 90 % to reflect only

sedentary cashier positions still left 300,000 jobs in the national economy that

someone with plaintiff’s credible limitations could perform. The VE similarly

relied upon his experience to conclude that half of the telephone solicitor jobs in

the national economy can actually be learned within 30 days, thus placing them

within the SVP 2 skill level consistent with plaintiff’s limitations. Adjusting the

Department of Labor’s numbers downwards 50% to reflect telephone solicitor jobs

at the SVP 2 level resulted in 200,000 jobs in the national economy that someone

with plaintiff’s credible limitations could perform. After considering the VE’s

explanation for his deviation from the DOT, the ALJ accepted the VE’s


                                          13
explanation for his deviation from the DOT and credited the testimony because it

was based on his knowledge, training, and experience.

       Plaintiff challenges the basis for the VE’s testimony because it was based on

his personal experience2 rather than formal job surveys. The Eighth Circuit

rejected a similar argument in Welsh, where the plaintiff argued that the ALJ

improperly relied upon VE testimony because it was allegedly “based upon

insufficient personal experience and unreliable scholarly literature.” 765 F.3d at

929. The Eighth Circuit held that “these were fact issues for the ALJ to resolve”

and affirmed the ALJ’s decision because “SSR 00-4p specifically provides that, in

crediting VE testimony over a DOT listing, an ALJ may rely on information about

a particular job’s requirements available in other reliable publications, information

obtained directly from employers, or from a VE’s experience in job placement or

career counseling.” Id. (internal quotation marks, citation, and alterations omitted).

Similarly, in Jones, the VE reduced his estimate of the number of existing jobs

because the claimant’s RFC, unlike the DOT’s description for those jobs, was

limited to “occasional handling,” an approach the Eighth Circuit concluded “was a

perfectly acceptable basis for the [ALJ’s] conclusions.” 619 F.3d at 977-78. The




2
 Although the plaintiff argues that the VE’s experience was simply as a “consumer,” the VE
actually testified that his opinions were based on his “own experience of more than 40 years of
placing disabled people in the work place.” (Tr. 64.) Plaintiff did not object to the VE’s
qualifications at the hearing.
                                               14
VE followed the same approach in this case to conclude, based upon his extensive

experience, that there were a reduced (but still significant) number of cashier and

telephone solicitor jobs that someone with plaintiff’s limitations could perform.

Where, as here, the ALJ and counsel thoroughly questioned the VE about his

deviation from the job descriptions in the DOT, the VE based his deviation from

the DOT upon his 40 years of experience in the industry, and the ALJ explained

the inconsistency between the VE’s testimony and the DOT and then further

explained the reasons why she credited the VE’s testimony, the Court defers to the

decision of the ALJ and concludes that substantial evidence on the record as a

whole supports the ALJ’s decision to rely upon the VE’s testimony to find plaintiff

not disabled. See Welsh, 765 F.3d at 929; Jones, 619 F.3d at 978.

      Finally, plaintiff argues without support that none of the jobs meet her RFC

assessment, but she fails to provide any explanation as to how the DOT description

of food and beverage clerk is inconsistent with her RFC. The VE testified that he

did not deviate from the DOT with respect to his finding that someone with

plaintiff’s credible limitations could perform the job of food and beverage clerk,

and that 70,000 of those jobs exist in the national economy. As such, substantial

evidence in the record as a whole supports the ALJ’s finding that a significant

number of jobs would be available in the national economy that plaintiff is capable




                                         15
of performing, and the decision to deny benefits is affirmed. See Clay v. Barnhart,

417 F.3d 922, 931 (8th Cir. 2005).

D.    Credibility Assessment

      Plaintiff next argues that the ALJ erred in assessing her credibility and

discounting her complaints of pain as inconsistent with the medical evidence.

Plaintiff also contends that the ALJ improperly considered her alcohol use.

Plaintiff essentially argues that I should reweigh the evidence considered by the

ALJ in her determination of plaintiff’s RFC, including her subjective complaints of

pain. That is not my role. Hensley v. Colvin, 829 F.3d 926, 934 (8th Cir. 2016).

“The credibility of a claimant’s subjective testimony is primarily for the ALJ to

decide, not the courts.” Pearsall, 274 F.3d at 1218. I must defer to the ALJ’s

credibility determinations “so long as such determinations are supported by good

reasons and substantial evidence.” Vester v. Barnhart, 416 F.3d 886, 889 (8th Cir.

2005). When determining the credibility of a claimant’s subjective complaints, the

ALJ must consider all evidence relating to the complaints, including the claimant’s

prior work record and third party observations as to the claimant’s daily activities;

the duration, frequency and intensity of the symptoms; any precipitating and

aggravating factors; the dosage, effectiveness and side effects of medication; and

any functional restrictions. Halverson v. Astrue, 600 F.3d 922, 931 (8th Cir.

2010); Polaski, 739 F.2d at 1322. While an ALJ need not explicitly discuss each


                                          16
Polaski factor in his decision, she nevertheless must acknowledge and consider

these factors before discounting a claimant’s subjective complaints. Wildman v.

Astrue, 596 F.3d 959, 968 (8th Cir. 2010). “[T]he duty of the court is to ascertain

whether the ALJ considered all of the evidence relevant to the plaintiff’s

complaints . . . under the Polaski standards and whether the evidence so contradicts

the plaintiff’s subjective complaints that the ALJ could discount his or her

testimony as not credible.” Masterson v. Barnhart, 363 F.3d 731, 738B39 (8th Cir.

2004). It is not enough that the record merely contain inconsistencies. Instead, the

ALJ must specifically demonstrate in her decision that she considered all of the

evidence. Id. at 738; see also Cline v. Sullivan, 939 F.2d 560, 565 (8th Cir. 1991).

Where an ALJ explicitly considers the Polaski factors but then discredits a

claimant’s complaints for good reason, the decision should be upheld. Hogan v.

Apfel, 239 F.3d 958, 962 (8th Cir. 2001).

      Here, in formulating plaintiff’s RFC, the ALJ properly evaluated plaintiff’s

subjective allegations of pain based upon her own testimony, the objective medical

evidence of record, her daily activities, and treatment history. In an extensive

analysis, the ALJ summarized plaintiff’s testimony regarding her daily activities

and subjective allegations of pain, along with the medical evidence of record, in

determining plaintiff’s RFC. Contrary to plaintiff’s assertions, the ALJ did not

discredit plaintiff’s allegations of pain. Instead, she “credited the claimant’s


                                          17
allegations of chronic widespread pain” (Tr. 21.) and concluded that plaintiff’s

objective medical testing, which yielded only mild findings, and her examinations

supported an RFC limited to only sedentary work with further limitations on

balancing, stooping, climbing, kneeling, crouching, overheard reaching, and

pushing and pulling. The ALJ was not required to fully credit all of plaintiff’s

assertions regarding her limitations and her inability to work given her activities,

which included performing light routine household chores such wiping the

counters, washing clothes, doing the dishes, shopping, vacuuming, caring for

household pets, using public transportation3, handling finances, and spending time

with friends. Johnson v. Chater, 87 F.3d 1015, 1017 (8th Cir. 1996). “Acts such

as cooking, vacuuming, washing dishes, doing laundry, shopping, driving, and

walking, are inconsistent with subjective complaints of disabling pain.” Medhaug,

578 F.3d at 817.

       The ALJ also discounted plaintiff’s credibility after noting that she

continued to perform part-time, sedentary work after her alleged onset date. “Acts

which are inconsistent with a claimant’s assertion of disability reflect negatively




3
 Plaintiff complains that the ALJ should have considered this as evidence of her disabling
impairments because she alleged that she could not drive due to difficulty concentrating.
However, plaintiff ignores the fact that driving was not an option since she did not have a valid
driver’s license. The resolution of this fact issue was for the ALJ, not this Court, to resolve.
                                                18
upon that claimant’s credibility.” Johnson v. Apfel, 240 F.3d 1145, 1148 (8th Cir.

2001).

      The ALJ also discounted plaintiff’s allegations of disabling pain after

reviewing plaintiff’s failure to seek treatment from a pain management specialist in

2016 on the advice of her worker’s compensation attorney. (Tr. 44, 502.) Prior to

plaintiff’s alleged onset date, plaintiff injured her shoulder at work and underwent

physical therapy, reporting improvement. (Tr. 314-27, 323-25.) After a second

work-related accident involving her shins and ankles (resulting in her alleged onset

date), plaintiff again underwent physical therapy. (Tr. 331-46.) Plaintiff began

treatment with a pain specialist, Thomas Johans, M.D., in November of 2015. (Tr.

388, 452.) Dr. Johans administered injections that lessened some of plaintiff’s

pain. (Tr. 401, 403.) However, she stopped treatment with Dr. Johans in

December of 2015 and sought no treatment from a pain management specialist in

2016 on the advice of her worker’s compensation attorney. (Tr. 44.) She returned

to Dr. Johans again in January of 2017, telling him that she had received no

therapeutic treatment in the interim. (Tr. 502.) Plaintiff sought no more treatment

from Dr. Johans. In December of 2017, plaintiff presented to the emergency room

for bilateral knee pain radiating down both legs into her feet. (Tr. 537.) She

reported taking no pain medications but admitted that she self-medicated with

alcohol. (Tr. 514.) Plaintiff’s lack of treatment by a pain specialist and lack of


                                          19
pain medication are inconsistent with her claims of disabling pain. See Milam v.

Colvin, 794 F.3d 978, 985 (8th Cir. 2015). The ALJ also noted that plaintiff

claimed to have suffered significant migraine headaches since she was a teenager

but that her medical records had little mention of migraines until January of 2018.

The ALJ may properly consider the fact that plaintiff did not seek or require

aggressive treatment for her impairments. See Clevenger v. Social Security

Administration, 567 F.3d 971, 976 (8th Cir. 2009).

       In evaluating plaintiff’s credibility, the ALJ also properly considered the fact

that plaintiff had a trial spinal cord stimulator implanted in March of 2018, which

greatly improved her pain (70% pain reduction in her leg and 40% in her back) and

rendered her “functional to a much greater degree than in the past.” (Tr. 557.)

Plaintiff also reported improvement with migraines after Botox injections. (Tr.

599.) Impairments which can be controlled by medication or treatment are not

considered disabling. See Medhaug v. Astrue, 578 F.3d 805, 813 (8th Cir. 2009).

       The ALJ also properly considered plaintiff’s noncompliance with medical

instructions to seek professional help to stop her daily use of alcohol.4 (Tr. 403,

493, 497.) “[A]n ALJ may properly consider the claimant’s . . . failing to take




4
  Dr. Johans and Robert Poetz, D.O. urged plaintiff to seek treatment for alcohol use disorder,
and Laura Tishey, Psy.D., diagnosed plaintiff with alcohol use disorder, moderate, and suggested
that she continue with psychological services and consult a psychiatrist about her psychotropic
medications.
                                              20
prescription medications, seek treatment, and quit smoking.” Choate v. Barnhart,

457 F.3d 865, 872 (8th Cir. 2006). Although plaintiff argues that the ALJ

improperly discredited her physical impairments due to her alcohol use, the ALJ

properly considered it in the context of assessing plaintiff’s credibility in

connection with the exacerbation of mental symptoms and the effectiveness of

medication. (Tr. 22.)5

       Plaintiff also claims that the ALJ improperly decided that she did not return

to work secondary to marriage based on the following passage in the ALJ’s

decision:

       By way of background, the claimant was injured on the job in July 2015.
       She pursued a workers’ compensation claim and was involved in a lawsuit.
       Her symptoms subsequently improved and she was released back to work,
       but did not return. She apparently quit working within a month of getting
       married, reporting that she was a “stay at home” wife.

(Tr. 20.) The ALJ did not determine that plaintiff stopped working because she

married, but simply noted the timing of events “by way of background.”

Moreover, the ALJ ultimately determined that plaintiff’s impairments prevented

her from returning to work at her previous job, regardless of marriage. Because



5
  Plaintiff also argues that the ALJ erred by failed to evaluate the materiality of her alcohol use,
but the Regulations only require a materiality finding when the ALJ finds a claimant to be
disabled. 20 C.F.R. § 404.1535 (2018) (“If we find that you are disabled . . . we must determine
whether your drug addiction or alcoholism is a contributing factor material to the determination
of disability.”). As the ALJ concluded that plaintiff was not disabled, such a finding was not
required.

                                                 21
the ALJ did not rely upon plaintiff’s marriage to conclude that she was not

disabled, any mention of this background evidence amounts to, at most, “an

arguable deficiency in opinion-writing technique [which] does not require [the

Court] to set aside an administrative finding when that deficiency had no bearing

on the outcome.” Hepp v. Astrue, 511 F.3d 798, 806 (8th Cir. 2008) (internal

quotation marks and citation omitted).

      The ALJ also properly weighed the medical evidence in evaluating

plaintiff’s subjective allegations of pain. With respect to plaintiff’s physical

impairments, the ALJ gave great weight to the opinion of Paul Ganninger, M.D.,

who indicated that plaintiff needed to look for more sedentary work in April 2016.

(Tr. 451.) The ALJ credited that opinion and limited plaintiff to sedentary work.

(Tr. 19.) Although plaintiff argues that the ALJ failed to consider Dr. Ganninger’s

finding of trace edema back in September 2015, two months after her injury, the

ALJ expressly acknowledged the trace edema and concluded that this episodic

abnormal clinical presentation supported a limitation to sedentary work. (Tr. 21.)

Plaintiff was also examined by Robert Poetz, D.O., in October 2016 for her

worker’s compensation claim. (Tr. 497.) .) During the examination, plaintiff

exhibited good ranges of motion, negative straight leg raising, no sensory deficits,

and normal reflexes. (Tr. 497.) Dr. Poetz opined that plaintiff should avoid

pushing and pulling, heaving lifting, strenuous activity, overhead use of her arms,


                                          22
and prolonged sitting, standing, walking, stooping, bending, squatting, twisting or

climbing. (Tr. 497.) The ALJ gave some weight to Dr. Poetz’s opinion,

concluding that plaintiff’s episodically occurring abnormal clinical presentations,

including antalgic gait and joint tenderness, supported his recommended

limitations of no heavy lifting or prolonged standing and walking and pushing and

pulling limitations. (Tr. 23.) Accordingly, the ALJ limited plaintiff to sedentary

work with occasional pushing and pulling limitations. (Tr. 23.) The ALJ

disregarded Dr. Poetz’s opinion with respect to a limitation on prolonged sitting as

vague and inconsistent with the record as a whole, including plaintiff’s activities of

daily living and efficacy of treatment. (Tr. 24.) In June 2018, Mark Tobin, LPC,

CC-MHC, opined that plaintiff could only sit or stand for one hour at a time before

needing a break. (Tr. 574.) He also stated that plaintiff needed a mid-day break

and could not lift, pull, hold objects, travel alone, or work. (Tr. 573-77.) The ALJ

afforded little weight to Mr. Tobin’s opinions as to plaintiff’s physical impairments

as he was plaintiff’s mental health counsellor and his RFC assessment stated that

he “deferred to treating physician for physical input” and “referred to pain

management doctor” regarding plaintiff’s specific physical limitations. (Tr. 575,

577.) It is the duty of the ALJ to weigh conflicting evidence and to resolve

disagreements among medical opinions. Cline v. Colvin, 771 F.3d 1098, 1103 (8th

Cir. 2014). Here, the ALJ did not substantially err when she assigned lesser weight


                                          23
to some of Dr. Poetz’s opinions and Mr. Tobin’s opinions regarding plaintiff’s

physical limitations.

      The ALJ also thoroughly weighed and considered the medical evidence of

plaintiff’s mental impairments when assessing her subjective allegations of pain.

In October 2016, Laura Tishey, Psy.D., performed a consultative mental evaluation

of plaintiff and opined that she had mild to moderate limitations in understanding

and remembering instructions depending on the complexity, and sustaining

persistence and concentration. (Tr. 493.) Dr. Tishey also concluded that plaintiff

suffered a severe impairment in her ability to interact socially and adapt to her

environment. (Tr. 494.) During the evaluation, plaintiff appeared alert, oriented,

polite, and cooperative with good grooming, good eye contact, depressed mood,

and congruent affect. (Tr. 491-92.) The ALJ gave some weight to Dr. Tishey’s

opinion and limited plaintiff to simple tasks and no fast-paced work, but she

rejected Dr. Tishey’s opinion with respect to plaintiff’s social limitations as

inconsistent with plaintiff’s testimony that she goes out with friends and plays

board games and has no difficulties getting along with others on the job. (Tr. 24.)

A state agency medical consultant opined that plaintiff could perform moderately

complex instructions and adapt to changes in a moderately demanding work setting

that did not require sustained periods of social interaction with others. (Tr. 81-83,

86-87.) The ALJ afforded some weight to this opinion, concluding that it


                                          24
supported a limitation to simple tasks and instructions. (Tr. 23.) It is the function

of the ALJ to resolve conflicts between medical opinions, and the ALJ did not

substantially err in evaluating the medical opinions regarding plaintiff’s mental

limitations. See Finch v. Astrue, 547 F.3d 933, 936 (8th Cir. 2008).

      The objective medical evidence on the record as a whole also supports the

ALJ’s assessment that plaintiff was not as limited as she claimed. An MRI of

plaintiff’s brain performed on February 21, 2018 yielded normal results. (Tr. 596.)

Ankle x-rays were negative, but MRIs showed mild soft tissue swelling and edema

(Tr. 596, 328, 451, 496-97, 596.) Contrary to plaintiff’s argument, the ALJ

acknowledged and accounted for these mild abnormal findings when fashioning

plaintiff’s RFC by limiting her to sedentary work. (Tr. 21.) The ALJ also

considered plaintiff’s testimony that she needed a cane or walker to ambulate.

Although plaintiff did not use a cane or walker at the hearing, she testified that she

had just been prescribed one so the ALJ left the record open for plaintiff to

supplement it with her prescription. (Tr. 22.) Plaintiff never supplemented the

record with a prescription for a cane or walker. (Tr. 22.) The ALJ determined that

a cane or walker was medically unnecessary given the medical evidence

demonstrating that plaintiff had normal gait (Tr. 607.) and the successful spinal

cord simulator trial. (Tr. 22.) Nevertheless, the ALJ went on to conclude that any

use of a cane or walker was for brief acute symptom exacerbation only and that the


                                          25
limitation to sedentary work accounted for any limitations arising from plaintiff’s

gait disturbance. (Tr. 22.) Plaintiff’s relatively normal physical examinations and

objective test results, despite her complaints of disabling limitations, were properly

considered by the ALJ as one factor when formulating her RFC. See Goff v.

Barnhart, 421 F.3d 785, 793 (8th Cir. 2005) (lack of corroborating medical

evidence is one factor to consider when evaluating subjective complaints of pain).

      Even if the ALJ could have drawn a different conclusion about plaintiff’s

credibility after reviewing the record as a whole, I may not reverse the

Commissioner’s decision merely because substantial evidence could also support a

contrary determination. McNamara, 590 F.3d at 610. Here, the ALJ discounted

plaintiff’s subjective complaints only after evaluating the entirety of the record.

Where, as here, an ALJ seriously considers but for good reasons explicitly

discredits a claimant’s subjective complaints, the Court will not disturb the ALJ’s

credibility determination. Johnson, 240 F.3d at 1147. The ALJ evaluated all of

the medical evidence of record and adequately explained her reasons for the weight

given this evidence. Substantial evidence in the record as a whole supports the

ALJ’s credibility determination, so I will affirm the decision of the Commissioner

as within a “reasonable zone of choice.” Fentress v. Berryhill, 854 F.3d 1016,

1021 (8th Cir. 2017) (citing Owen v. Astrue, 551 F.3d 792, 798 (8th Cir. 2008)).




                                          26
                                    Conclusion

      When reviewing an adverse decision by the Commissioner, the Court’s task

is to determine whether the decision is supported by substantial evidence on the

record as a whole. Davis v. Apfel, 239 F.3d 962, 966 (8th Cir. 2001). “Substantial

evidence is defined to include such relevant evidence as a reasonable mind would

find adequate to support the Commissioner’s conclusion.” Id. Where substantial

evidence supports the Commissioner’s decision, this Court may not reverse the

decision merely because substantial evidence exists in the record that would have

supported a contrary outcome or because another court could have decided the case

differently. Id.; see also Igo v. Colvin, 839 F.3d 724, 728 (8th Cir. 2016); Buckner

v. Astrue, 646 F.3d 549, 556 (8th Cir. 2011).

      For the reasons set out above, a reasonable mind can find the evidence of

record sufficient to support the ALJ’s determination that plaintiff was not disabled.

Because substantial evidence on the record as a whole supports the ALJ’s decision,

it must be affirmed. Davis, 239 F.3d at 966.

      Accordingly,

      IT IS HEREBY ORDERED that that the decision of the Commissioner is

affirmed, and Samantha Wilson’s complaint is dismissed with prejudice.




                                         27
      A separate Judgment is entered herewith.




                                     ____________________________________
                                     RODNEY W. SIPPEL
                                     UNITED STATES DISTRICT JUDGE


Dated this 20th day of February, 2020.




                                         28
